Exhibit 10.4

 

LOGO [g565076g0406074805100.jpg]

March     , 2018

[Director’s name]

Dear [                ],

You are receiving this notice because you have been granted
[                    ] shares of common stock (the “Shares”) of Caesars
Entertainment Corporation (the “Company”), effective as of [    ], 2018,
pursuant to the Company’s 2017 Performance Incentive Plan (the “Plan”). This
grant of Shares is being made to you as consideration for your services to the
Company as a member of the Company’s Board of Directors [during the Company’s
[2017] fiscal year]. The Shares subject to this grant are fully vested as of the
grant date and will be credited to your brokerage account on record with the
Company as soon as practicable following the Company’s receipt of this executed
letter.

By signing this letter, you are acknowledging that you have received a copy of
the Plan and have had an opportunity to review the Plan and agree to be bound by
all the terms and provisions of the Plan, including without limitation
Section 8.14 of the Plan.

Please sign this letter and return it to [                    ] as soon as
possible and in no event later than ten days following the date hereof, and he
may be contacted at [                    ] should you have any questions with
respect to the foregoing.

 

Sincerely,

 

Name: Title:

 

[Director’s name]

 

Date